873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary Charles SMITH, Defendant-Appellant.
No. 88-6856.
United States Court of Appeals, Fourth Circuit.
Submitted March 9, 1989.Decided April 17, 1989.

Gary C. Smith, appellant pro se.
Jean B. Weld, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Gary Charles Smith, a federal prisoner, seeks to appeal an order entered by the district court on November 14, 1988.  He apparently reads this order as a final disposition of a Fed.R.Crim.P. 35(a) motion he has pending in the district court.


2
The district court's order of November 14, 1988 states that "the defendant's most recent motion filed October 31, 1988, is denied."    The motion referred to in the court's order is a motion filed by Smith opposing the consolidation of his Rule 35(a) motion with a 28 U.S.C. Sec. 2255 motion he apparently has pending in that court.  Because there has been no final disposition of Smith's Rule 35(a) motion, the order appealed from is not a final order, and is not appealable under 28 U.S.C. Sec. 1291, or as a collateral order under Cohen v. Beneficial Loan Corp., 337 U.S. 541 (1949).


3
Finding no basis for appellate jurisdiction, we dismiss the appeal and dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.